Citation Nr: 1513741	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  14-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by atypical chest pain.

2.  Entitlement to service connection for a disability manifested by left thigh pain.

3.  Entitlement to an initial rating in excess of 10 percent from prior to April 17, 2011, for benign positional vertigo.


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from May 1975 until his retirement in May 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem. 

The Veteran was scheduled for a Travel Board hearing at the RO in February 2015.  However, he withdrew his hearing request that same month.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Service Connection Claims

The Veteran claims that he has disabilities manifested by atypical chest pain and left thigh pain that are related to his military service.  In a February 2014 VA Form 9, the Veteran stated that the RO failed to consider a September 10, 2012 Fayetteville VA Medical Center (VAMC) cardiology report.  Although VA outpatient treatment records dated from 2010 to 2013 are of record, this particular record has not been associated with the VBMS or VVA files.  Moreover, in the Veteran reported that he had an upcoming VA neurology appointment regarding his left thigh in April 2014.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, remand is required to obtain the outstanding records.  

Initial Rating Claim

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, a May 2011 rating decision awarded service connection for benign proximal vertigo and assigned a 10 percent rating, effective April 15, 2010.  The Veteran submitted a NOD in December 2011.  Thereafter, a July 2013 rating decision granted a 30 percent rating for the disability, effective April 17, 2011.  The RO informed the Veteran that the grant represented a full grant of benefits sought.  However, the maximum 30 percent rating under Diagnostic Code 6204 was not granted for the entire appellate period and therefore does not represent a full grant of the benefit sought. AB v. Brown, 6 Vet. App. 35 (1993).   The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  A specific search should be conducted for all pertinent, outstanding VA medical records. In particular, a search should be made for Fayetteville VAMC cardiology records dated in September 2012 and neurology records dated in April 2014. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
2.  Thereafter, undertake any further development deemed warranted, to include obtaining any VA medical opinions.
 
3.  Then, adjudicate the issues of entitlement to service connection for has a disability manifested by atypical chest pain and a disability manifested by left thigh pain.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

4.  Issue an appropriate SOC to the Veteran in the matter of entitlement to an initial rating in excess of 10 percent prior to April 17, 2011, for benign positional vertigo.  Advise him of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

Thereafter, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




